Citation Nr: 0430148	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right lower leg, muscle group XI, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left leg, muscle group XI, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for gunshot 
wound scars of the right lower leg, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
an increased rating for residuals of a gunshot wound of the 
right lower leg, muscle group XI, currently evaluated as 20 
percent disabling, an increased rating for residuals of a 
gunshot wound of the left leg, muscle group XI, currently 
evaluated as 10 percent disabling, and an initial compensable 
rating for gunshot wound scars of the right lower leg, 
currently evaluated as 10 percent disabling.


FINDINGS OF FACT


1.  Regarding the veteran's gunshot wound to the right lower 
leg, the evidence does  not show a shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular binding and scarring; complaints of severe 
cardinal signs and symptoms of muscle disability; ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side that demonstrate severe impairment.

2.  Regarding the veteran's gunshot wound of the left lower 
leg, the evidence does not show a wound with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; hospitalization for a prolonged 
period for treatment of the wound; cardinal signs and 
symptoms of muscle disability such as particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.

3.  The veteran's complaint of pain on range of motion, with 
regard to his right lower leg and left leg, does not entitle 
him to a separate evaluation under Deluca v. Brown, 8 Vet. 
App. 202 (1995) since pain is taken into account under 
38 C.F.R. § 4.56.

4.  The veteran did not suffer from any nerve injuries as a 
result of his gunshot wound and therefore is not entitled to 
a separate rating under 38 C.F.R. § 4.14.

5.  For the entire rating period, the veteran's scars of the 
right lower leg were tender to the touch, but without 
objective evidence of adherence, ulceration or breakdown of 
the skin, underlying tissue loss or inflammation, edema, 
keloid formation or associated limitation of motion.


CONCLUSIONS OF LAW


1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for gunshot wound of the right lower leg, 
muscle group XI, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 
5311 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for gunshot wound of the left leg, muscle group 
XI, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5311 
(2004).

3.  The criteria for entitlement to a higher initial 
evaluation in excess of 10 percent for a tender scar of the 
right ankle for the entire rating period, secondary to a 
gunshot wound, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from March 1943 to November 
1945.  On September 15, 1944 while on duty in France, he was 
hit by two pieces of shell fragment and sustained both 
penetrating wounds on the medial side of the leg.  Foreign 
bodies were removed in December 1944.  In March 1953, the 
veteran was granted service connection at 20 percent for his 
right leg and 10 percent for his left leg.

The veteran was seen by Dr. C.S. in May 2001.  During his 
examination, Dr. C.S. noted that the veteran was known to 
have had some small infarcts in the past in the basilar 
distribution.  The veteran complained that his right leg felt 
"dead" and he experienced pain with regard to his right 
knee and ankle.  There was no tenderness or popping over the 
right temporomandibular joint and on examination of his 
extremities, he had trace pretibial edema on the left, 1+ on 
the right.  The examiner diagnosed the veteran with 
hypertension, possible trigeminal neuralgia, and chronic 
right knee and ankle pain.  The veteran had a follow-up visit 
with Dr. C.S. in November 2001.  The veteran complained that 
his entire right leg caused him pain, with concentration at 
the ankle, and stated he had difficulty with ambulation.  The 
examiner stated that the veteran had a history of cerebellar 
infarct and some difficulty with balance and ataxia related 
to that.  The examiner recommended physical therapy and 
possible x-rays if the condition did not improve.
In October 2002, the veteran submitted to a VA examination 
for his right ankle.  The veteran stated that his condition 
had worsened, evidenced by his increased difficulty going up 
and down stairs.  Upon physical examination, the veteran 
walked with a slight wide base of support and a limp due to 
right ankle discomfort.  His right ankle measured 28.5 cm 
with no edema.  He voiced tenderness over a scar that was 3 
to 4 cm above the right medial malleolus bone of the ankle.  
The scar was 2cm by 2cm, flesh tone and superficial.  There 
was mild tissue loss with no keloid formation.  The skin was 
primarily smooth.  The veteran voiced tenderness to deep 
palpation of the medial right foot just above the arch.  
There was a barely visible flesh tone scar that was very 
superficial.  He also voiced tenderness to deep palpation in 
the intermediate cuneiform area dorsum of the foot.  The skin 
in that area was smooth, no scar visible, and the tenderness 
appeared to be over a tendon and close to the DP pulse.  

The veteran voiced discomfort with dorsiflexion of the right 
foot.  There was no discomfort with plantarflexion, 
inversion, or eversion of the right foot.  He had full range 
of motion of the right ankle.  There were no scars on the 
upper right extremity.  His left ankle measured 27cm.  The 
left extremity had two quarter sized, superficial smooth 
scars lateral calf with minimal tissue loss that were not 
tender to palpation.  There were no other apparent scars on 
the left extremity with no edema.  There was complaint of 
pain that was rated as stressing post passive range of 
motion.  Foot press 1+ on the right and 2+ on the left.  
There was no loss of muscle function bilaterally with no 
keloid formation or disfigurement of the extremities 
bilaterally.  The examiner diagnosed the veteran with an old 
traumatic injury to the right ankle with residual tender 
scars and a left calf traumatic injury with superficial 
scars.

In January 2003, the veteran returned to the VAMC for a 
compensation and pension examination for his lower extremity 
muscles and scars.  The veteran voiced tenderness over a scar 
that was three to four centimeters above the right medial 
malleolus bone of the ankle.  The scar was two by two 
centimeters, flesh tone and superficial.  There was mild 
tiddue loss and no keloid formation.  The skin was primarily 
smooth.  He also voiced tenderness to dee palpation on the 
medial side of the heel.  The skin was hard and the scar was 
barely visible.  The veteran voiced tenderness to deep 
palpation in the intermediate cuneiform area dorsum of the 
foot.  There was no discomfort with planterflexion, 
inversion, or eversion of the right foot.  He had full range 
of motion of the right ankle.  The examiner diagnosed the 
veteran with an old traumatic inury to the right ankle with 
residual tender scars and a left calf traumatic inury with 
superficial scars.

In January 2003, the veteran submitted to three ankle x-rays.  
The report stated that the views of the right ankle were 
obtained and compared to the previous study of July 2000.  
The new study revealed a radiopaque density identified 
opposite the distal diaphysis of the tibia, which had the 
appearance of a metallic fragment.  The remainder of the 
study appeared within normal limits and unchanged from the 
July 2000 study.

Also in January 2003, the RO received a letter from Ms. 
C.K.N., the veteran's daughter and occupational therapist.  
The letter stated that the veteran was treated from November 
to December 2001 and from February to June 2002, in part for 
right leg pain and difficulty with ambulation.  The veteran 
reported pain in the low back, right leg, ankle, and foot.  
His overall pain level was seven (scale of zero to 10, with 
10 being the worst), he felt pins and needles in his right 
lower extremities, his pain increased throughout the day 

In June 2003, the veteran submitted a letter from Dr. H.W.B., 
an orthopedic specialist.  The examiner stated that the 
veteran had one significant scar on the medial aspect of his 
right leg, and one on the medial aspect of his right foot.  
There were possibilities of other smaller wounds that were 
not visible due to aging of the skin.  The left leg also 
demonstrated a wound and scar over the lateral aspect of the 
leg, approximately three inches above the ankle joint.  The 
veteran also had a complete syndesmosis of the left tibia and 
fibula, and what appeared to be near complete syndesmosis of 
the right distal tibia and fibula.  

The examiner stated that after comparison with his notes from 
1981, identification of the same processes, he did not see 
any significant change of recent date.  The examiner further 
stated that he had no way of knowing why the veteran had the 
aforementioned syndesmoses, but given the history of the 
shrapnel wounds, it was entirely possible that the 
syndesmoses were secondary to the shrapnel wounds.  The 
condition seemed to have worsened over the years, causing the 
veteran more difficulty in ambulation and more general 
discomfort.

The veteran was seen at the U.M.D.P.T. for an initial 
evaluation for vestibular rehabilitation in September 2004.  
Romberg test was normal with eyes open.  With eyes closed 
there was slight increase in the veteran's postural sway.  He 
could not perform a single limb stance with his eyes open.  
He was able to stand on a thick foam cushion with his eyes 
opened for 30 seconds demonstrating normal balance.  The 
veteran's gait was with an extremely wide base of support, 
slow pace, waddling pattern and occasional drifting.  He was 
unable to change the speed of his gait when asked to do so.  
When the gait was coupled with a reciprocal head motion, the 
veteran stumbled and complained of dizziness.  He scored 13 
out of 24 on the Dynamic Gait Index with scores of less than 
19 indicating that an individual is at increased risk for 
falls.  

The veteran's left extremity range of motion was within 
normal limits but with pain at the end range on the right.  
Left extremity strength tests indicated 4-/5 for the right 
ankle, otherwise strength was 5/5.  Left extremity sensation 
tests indicated that vibratory sense was diminished in his 
toes bilaterally.  There was slight ataxia with the heel to 
shin bilaterally and slight to moderate ataxia with the 
finger to the nose.  Right ankle pain was rates as ten on a 
scale of one to ten.  The examiner stated that the veteran 
had severe unsteadiness and was at high risk for further 
falls and recommended supervised therapy for balance and gait 
training.  The examiner opined that there was potential for 
improvement, some level of unsteadiness would continue and 
the veteran should use a cane for some of his mobility 
activities.

The veteran's daughter submitted a letter in support of the 
veteran's claim in September 2004.  The letter noted that the 
veteran's Army physical examination dated March 1945 
indicated traumatic, chronic arthritis of the right ankle, 
secondary to the shell fragment wound.  It also noted that 
the VA medical records had stated the veteran suffered from 
diabetes mellitus, which he did not.  Finally, the veteran's 
daughter stated that the stroke suffered by the veteran 
primarily affected his speech.  The stroke did not affect 
sensation in the right ankle because the stroke caused some 
loss of sensation in the right hand but the ankle pain had 
increased and he did not complain of any increased pain or 
have any increased gait problems immediately or shortly after 
the stroke.  The pain and gait problems increased after the 
stroke condition had stabilized.  Ultimately, she concluded 
that the veteran's right ankle pain was the result of 
arthritis and not a stroke. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated October 2002, the RO 
informed the veteran of the elements necessary to establish 
entitlement to an increased evaluation in his service 
connected compensation benefits.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The October 2002 letter stated that the 
VA would make reasonable efforts to obtain the veteran's 
medical records, employment records or records from other 
Federal agencies.


Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2002 letter requested the veteran 
provide the names of the people, agencies or companies who 
had any relevant records.  He was also requested to provide 
the addresses, the approximate time frame covered by the 
records and the conditions for which he was treated, in the 
case of medical records.  He was also asked to complete, sign 
and return the VA Forms 21-4142 to authorize the release of 
the aforementioned records.  The veteran was also requested 
to provide any medical or lay evidence of his current 
disability.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for the residuals of his gunshot wound.  
There are no outstanding records to obtain.  When the veteran 
has provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  See 38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2004).  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  In an increased rating case, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (2004); see also Deluca v. Brown, 8 
Vet. App. 202, 206-7 (1995) (holding that, when assigning a 
disability rating, it is necessary to consider additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  See 38 C.F.R. § 4.55(a) 
(2004).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  See 38 C.F.R. § 4.56(c) (2004).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c) (2004).
The type of injury associated with a moderate muscle 
disability is described as being from through-and-through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affective the 
particular functions controlled by the injured muscles.  
Objective findings should include small or linear entrance 
and (if present) exit scars, indicating short track of 
missile through muscle tissue, and some loss of deep fascia 
or muscle substance or impairment of muscle tone and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  See 38 C.F.R. § 4.56(d)(2) (2004).

The type of injury associated with a moderately severe muscle 
disability is a through-and-through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There 
should also be a record of consisten complaint of the 
cardinal signs and symptoms of muscle disability such as 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups and indication of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles when compared to the sound side.  Tests of strength 
and endurance compared with the sound side should 
deomonstrate positive evidence of impairment.  See 38 C.F.R. 
§ 4.56(d)(3) (2004).

The type of injury associated with a severe muscle disability 
is a through-and-through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track and 
indications on palpation show loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area.  Also, a 
demonstration that muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side should demonstrate severe impairment.  See 
38 C.F.R. § 4.56(d)(4).  If present, the following are also 
signs of severe muscle disability:  (a) x-ray evidence of 
minute multiple scattered foreign bodies; (b) adhesion of the 
scar; (c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

Right Lower Leg 

The veteran is currently service-connected for residuals of a 
gunshot wound, right lower leg and foot, to include muscle 
group XI, evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  He contended that his 
condition has worsened over time, as evidenced by increased 
difficulty going up and down stairs.  He stated that his 
ankle pain is intermittent, primarily in the anterior ankle 
and several inches about the talus and over the area of 
bullet penetration.  He complained that his right leg felt 
"dead" and he experienced pain with regard to his right 
knee and ankle.  The veteran also claimed that his arthritis 
is the result of his gunshot wound.  As such, the veteran 
claims that he is entitled to an evaluation in excess of the 
currently assigned 20 percent rating.

The veteran's gunshot wound of the right lower leg is rated 
under Diagnostic Code 5311, which applies to residuals of 
injury to muscle group XI, namely the posterior and lateral 
crural muscles and the calf muscles.  The function of these 
muscles is propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Diagnostic Code 5311 provides for a 20 percent 
disability rating for a moderately severe disability and a 30 
percent disability rating for a severe disability.  See 
38 C.F.R. § 4.73, Diagnostic Code 5311 (2004).

The veteran's current rating assignment of 20 percent 
contemplates a moderate severe injury under Diagnostic Code 
5311.  For the reasons explained below, the Board finds that 
the veteran's lower right leg disability picture does not 
more nearly approximate the criteria for a rating higher than 
20 percent under Diagnostic Code 5311, or any other 
potentially applicable diagnostic codes.  The Board notes 
that despite the veteran's in-service hospitalization, with 
debridement of his right leg wound, at discharge from service 
in November 1945 his WD AGO Form 38 noted that his feet were 
normal, and no residuals were noted.

At the October 2002 VA examination, consistent with the 
interim examinations of record, the VA examiner noted very 
few residuals of the veteran's perforating muscle wound.  The 
examiner also stated that the veteran had full range of 
motion of the right ankle.  According to the radiologist, x-
rays identified density in the posterior tibial area distally 
with the appearance of a metallic fragment.  The remainder of 
the study was unchanged from the July 2000 x-rays.

Although the veteran's daughter is an occupational therapist, 
her findings stated in the September 2004 statement are 
outweighed by the other medical evidence of record.

There are no objective findings of record that would 
establish that the degree of disability resulting from the 
veteran's muscle goup XI impairment more nearly approximates 
severe.  Specifically, there is no evidence of ragged, 
depressed and adherent scars, a loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area.  Also, 
there is no demonstration that the veteran's right lower 
extremity muscles swell and harden abnormally in contraction.  
Also, tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
and do not demonstrate severe impairment.  The veteran also 
does not exhibit the following signs of severe muscle 
disability:  adhesion of the scar, diminished muscle 
excitability on electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction or an opposing group 
of muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projective.  See 38 C.F.R. 
§ 4.56(d)(4) (2004).  As the evidence does not show that the 
veteran has severe muscle injury, his claim must be denied.

While the veteran has complained of pain of the right lower 
leg, pain is encompassed by complaints of cardinal signs and 
symptoms of muscle disability, addressed by the requirements 
for moderately severe muscle injuries under 38 C.F.R. § 4.56.  
Therefore, the veteran is not entitled to a higher rating 
than 20 percent based on pain on use. See Deluca v. Brown, 8 
Vet. App. 202, 206-7 (1995).

The veteran is eligible to receive a separate rating for 
peripheral nerve paralysis under 38 C.F.R. § 4.55(a).  The 
Court held in Esteban v. Brown, 6 Vet.App. 259, 261 (1994), 
that a veteran's conditions can be rated separately unless 
they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  During the July 2000 
VA examination, the examiner noted that there were no 
associated injuries to the nerves.  Therefore, the veteran is 
not entitled to a separate rating for peripheral nerve 
damage.

The Board must also evaluate whether the veteran is entitled 
to a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 for ankylosis.  To warrant a 40 percent disability 
rating for ankylosis, plant flexion must be more than 40 
degrees, dorsiflexion must be more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  To 
warrant a 30 percent disability rating, plantar flexion must 
be between 30 and 40 degrees or in dorsiflexion between zero 
and 10 degrees.  To warrant a 20 percent rating, plantar 
flexion must be less than 30 degrees.

In a statement dated September 2004, the question of whether 
arthritis has played a role in the veteran's current 
disability was brought to the Board's attention.  Even if it 
is conceded that the veteran currently suffered from 
arthritis, the veteran is already in receipt of a 20 percent 
rating which is the highest rating for loss of motion.  The 
evidence also does not show ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).
The VA examination in July 2000 stated that the veteran's 
range of motion bilaterally for his ankles was zero to 10 
degrees dorsiflexion and zero to 20 degrees plantar flexion.  
As the veteran was not diagnosed with ankylosis and his VA 
findings more nearly approximate a 20 percent disability 
rating under Diagnostic Code 5270, the veteran's current 
rating under Diagnostic Code 5311 is appropriate.

Left Leg

The veteran is currently service-connected for residuals of a 
gunshot wound of the left leg, to include muscle group XI, 
evaluated as 10 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  He contends that his condition has 
worsened over time, like that of his right leg.  
Specifically, he stated that he was having increased 
difficulty in ambulation, discomfort in his legs to where he 
had to elevate them, and enough discomfort in ambulating and 
climbing stairs that he has moved his bedroom from upstairs 
to downstairs.  As such, he claims that he is entitled to a 
rating in excess of the 10 percent he is currently assigned.

The veteran's residuals of a gunshot wound of the left leg 
are rated under Diagnostic Code 5311, which applies to 
residuals of injury to muscle group XI, namely the posterior 
and lateral crural muscles and the calf muscles.  The 
function of these muscles is propulsion and plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, 
and flexion of the knee.  Diagnostic Code 5311 provides for a 
10 percent disability rating for a moderate disability, a 20 
percent disability rating for a moderately severe disability, 
and a 30 percent disability rating for a severe disability.  
See 38 C.F.R. § 4.73, Diagnostic Code 5311 (2004).

The veteran's current rating assignment of 10 percent 
contemplates no more than a moderate injury under Diagnostic 
Code 5311.  For the reasons explained below, the Board finds 
that the veteran's left leg disability picture does not more 
nearly approximate the criteria for a rating higher than 10 
percent under Diagnostic Code 5311, or any other potentially 
applicable diagnostic codes.

On examination in May 2001 by Dr. C.K.S., no left extremity 
pain was noted.  The VA examination in January 2003 indicated 
that the veteran's left extremity had two quarter-sized 
superficial smooth scars on the lateral calf with minimal 
tissue loss that were not tender to palpation.  There were no 
other apparent scars on the left extremity and there was no 
edema.  Notes from Ms. C.K.N. in January 2003 did not note 
any problems with the left extremity.

The VA examination in October 2002 noted the veteran's 
statement that his left extremity was not bothering him.

During his examination by Dr. H.W.B. in June 2003, it was 
noted that the left leg demonstrated a wound and a scar over 
the lateral aspect of the leg, approximately three inches 
above the ankle joint.  The examiner stated that he could not 
identify any other definite scars, but could not rule them 
out either, due to aging of the skin.
The September 2004 physical therapy notes from Ms. A.A., did 
not address the veteran's left leg.  The statement from the 
veteran's daughter, also dated September 2004, did not 
address the veteran's left leg.

In September 2004, the veteran was seen at the U.M.D.P.T.  
The examiner stated that the veteran's left extremity range 
of motion was within normal limits.

There are no objective findings of record that would 
establish that the degree of disability resulting from the 
veteran's muscle group XI impairment more nearly approximates 
moderately severe.  Specifically, there is no evidence of 
prolonged hospitalization in service for treatment of wound, 
consistent complaints of cardinal signs and symptoms of 
muscle disability, and evidence of inability to keep up with 
work requirements.  Objective findings did not include 
entrance and exit scars indicating the track of the missile 
through one or more muscle groups, or indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance did not demonstrate positive 
evidence of impairment.  See 38 C.F.R. § 4.56(d)(3) (2004).  
As the evidence does not show that the veteran has a moderate 
severe muscle injury, his claim must be denied.

While the veteran has complained of pain of the left leg, 
pain is encompassed by complaints of cardinal signs and 
symptoms of muscle disability, addressed by the requirements 
for moderately muscle injuries under 38 C.F.R. § 4.56.  
Therefore, the veteran is not entitled to a higher rating 
than 10 percent based on pain on use nor is he entitled to a 
separate evaluation under Deluca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

The veteran is eligible to receive a separate rating for 
peripheral nerve paralysis under 38 C.F.R. § 4.55(a).  The 
Court held in Esteban v. Brown, 6 Vet.App. 259, 261 (1994), 
that a veteran's conditions can be rated separately unless 
they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  During the July 2000 
VA examination, the examiner noted that there were no 
associated injuries to the nerves.  Therefore, the veteran is 
not entitled to a separate rating for peripheral nerve 
damage.

The Board must also evaluate whether the veteran is entitled 
to a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5271, for loss of motion.  The July 2000 VA examination 
did not state that the veteran had difficulty with his left 
ankle range of motion, nor does the veteran make this 
contention.  The evidence does not show the veteran's 
limitation of motion sufficient to warrant a higher rating.

Right Ankle Scars

The January 2003 rating decision on appeal granted service 
connection for a tender scar of the right ankle, secondary to 
a gunshot wound and assigned an initial disability rating of 
10 percent.  Where as in this case an award of service 
connection for a disability has been granted and the 
assignment of an initial rating for that disability is 
disputed, separate ratings can be assigned for separate 
periods of time based on the facts found; in other words, the 
ratings may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  A disability may require re-rating in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  See 38 C.F.R. § 4.1 (2004).

The veteran is in receipt of a 10 percent disability rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 for his right 
lower leg scarring.  He contends that the scar is very tender 
to the touch.  As such, the veteran claims that he is 
entitled to an initial evaluation in excess of 10 percent.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet.App. 259, 261 (1994).

38 C.F.R. § 4.118, Diagnostic Code 7801 allows for assignment 
of a 10 percent rating for scars that are deep or cause 
limited motion in an area or areas exceeding six square 
inches (39 centimeters).  A 20 percent rating is assigned if 
the scar covers an area or areas exceeding 12 square inches 
(77 square centimeters).  Note (2) provides that a deep scar 
is one associated with underlying soft tissue damage.  
Diagnostic Code 7802 provides that scars, other than those 
located on the head, face, or neck, that are superficial and 
that do not cause limited motion, but which cover an area or 
areas of 144 square inches (929 square centimeters) or 
greater warrant a 10 percent rating.  Note (2), states that a 
superficial scar is one not associated with the underlying 
soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7802 (2004).

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant assignment of a 10 percent evaluation.  Note 
(1) defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) defines a superficial scar as one not associated 
with underlying soft tissue damage.  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2004).

The July 2000 VA Examination indicated that the veteran had a 
flat scar measuring approximately two inches on his right 
ankle.  He had a second flat scar over the highest point of 
the arch, which measured approximately one inch.  There were 
no keloids and the right scar of the arch area was slightly 
tender.  These scars were not deep, nor did they cause 
limitation of motion.  Accordingly, a higher evaluation under 
Diagnostic Codes 7801 and 7802 is not appropriate.

The January 2003 examination did not mention the veteran 
suffering from superficial and unstable scars.  As such, the 
veteran is not entitled to a higher evaluation under 
Diagnostic Code 7803.  

As Diagnostic Code 7804 provides that superficial scars that 
are painful on examination warrant a 10 percent evaluation, 
the continuation of a 10 percent disability rating is 
appropriate.  The January 2003 VA examination found that 
there was tenderness to deep palpation over the veteran's 
scars.  The Board notes that the veteran is in receipt of the 
maximum scheduler rating under Diagnostic Code 7804.

Additionally, the Board notes that Diagnostic Code 7805 
otherwise provides that a rating for scars is based upon the 
limitation of function of the affected part.  In this case, 
the veteran is already being compensated for his muscle group 
XI disability under 38 C.F.R. § 4.73, Diagnostic Code 5311, 
and, the 10 percent rating assigned for scarring contemplates 
his subjective complaints of tenderness and diminished 
sensation is the depressed scar areas.  As previously 
discussed, despite the veteran's complaints, the objective 
medical evidence fails to document that other, separate and 
distinct functional loss is manifested due to the veteran's 
scarring.

The veteran's scars do not meet the criteria for a higher 
initial rating under any other potentially applicable 
diagnostic code.  As the evidence does not show that the 
veteran's scars warrant a higher rating, the veteran's claim 
must be denied.

Extra-Schedular Consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular scheduler standards would be impracticable.  See 
38 C.F.R. § 3.321(b)(1) (2004).  In this case, the veteran 
has not indicated that he missed time from work due to 
residuals of his gunshot wound to his right lower leg, either 
due to muscle impairment or scarring.  No does the record 
reflect any hospitalizations for this disability, other than 
his initial hospitalization and treatment during service.  
Rather, the medical evidence shows that any objective 
manifestations of the veteran's disability are exactly those 
contemplated by the scheduler criteria and that his 
disability has remained stable for many years.  In sum, there 
is no indication in the record that the average industrial 
impairment from the veteran's service-connected lower 
extremity disability would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board has 
determined that referral o this case for extra-schedular 
consideration is not in order.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations of his gunshot wound of the left and right lower 
leg, with muscle group XI impairment and scarring, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3, 4.7 (2004).
















ORDER


Entitlement to an increased rating for residuals of a gunshot 
wound of the right lower leg, muscle group XI, is denied.

Entitlement to an increased rating for residuals of a gunshot 
wound, left leg, muscle group XI, is denied.

Entitlement to an initial compensable rating for gunshot 
wound scars of the right lower leg, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



